
	

115 HR 722 IH: No Funds for Unconstitutional Executive Orders Act
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		1st Session
		H. R. 722
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2017
			Ms. Meng (for herself, Ms. Adams, Ms. Barragán, Mr. Beyer, Mr. Brady of Pennsylvania, Mrs. Bustos, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Espaillat, Ms. Frankel of Florida, Mr. Gallego, Mr. Grijalva, Ms. Hanabusa, Mr. Himes, Mr. Jeffries, Ms. Kuster of New Hampshire, Ms. Lee, Ms. Michelle Lujan Grisham of New Mexico, Mr. Meeks, Mr. Moulton, Ms. Norton, Mr. O'Rourke, Mr. Payne, Ms. Pingree, Mr. Pocan, Mr. Polis, Mr. Raskin, Mr. Ryan of Ohio, Mr. Serrano, Mr. Soto, Mr. Suozzi, Mr. Tonko, Mrs. Torres, Ms. Velázquez, Mrs. Watson Coleman, Mr. Welch, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs, Homeland Security, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the use of Federal funds to implement, administer, or enforce the Executive order 
entitled Protecting the Nation from Foreign Terrorist Entry into the United States signed by President Donald J. Trump on January 27, 2017.

	
	
		1.Short title
 This Act may be cited as the No Funds for Unconstitutional Executive Orders Act. 2.FindingsCongress finds the following:
 (1)The first 10 words of the Bill of Rights state: Congress shall make no law respecting an establishment of religion. (2)In Larson v. Valente, the Supreme Court stated: The clearest command of the Establishment Clause is that one religious denomination cannot be officially preferred over another..
 (3)On January 27, 2017, President Donald J. Trump signed into force an Executive order imposing a selective ban on immigration from majority-Muslim nations.
 (4)On January 27, 2017, President Trump signed into force an Executive order that permits the Secretaries of State and Homeland Security to admit individuals to the United States as refugees if they are a religious minority in their home nation, because that is in the national interest.
 (5)On January 27, 2017, the Christian Broadcasting Network published an interview between David Brody and President Trump entitled Brody File Exclusive: President Trump Says Persecuted Christians Will Be Given Priority As Refugees in which President Trump says persecuted Christians will be given priority for admission to the United States over other religions.
 (6)The Executive order entitled Protecting the Nation from Foreign Terrorist Entry into the United States authored and signed by President Trump violates the Establishment Clause of the United States Constitution.
 3.ProhibitionNo funds, resources, or fees made available by the United States Congress to any Federal agency may be used to implement, administer, enforce, or carry out (including through the issuance of any regulations) any of the policy changes set forth in the Executive order titled Protecting the Nation from Foreign Terrorist Entry into the United States signed by President Donald J. Trump on January 27, 2017.
